Citation Nr: 1022980	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis, to include 
rheumatoid and osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had recognized active service 
from November 1941 to May 1942 and from January 1943 to April 
1946.  The case is before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  The case was originally before the 
Board on appeal from a September 2002 rating decision of the 
Manila RO that, in pertinent part, denied service connection 
for rheumatoid arthritis and for osteoarthritis.  In a 
decision issued in February 2007, the Board denied the 
Veteran's claim of service connection for rheumatoid 
arthritis.  The Veteran appealed that decision to the Court.  

In August 2009, the Court issued a memorandum decision and 
order finding that the Board erred when it denied the 
Veteran's claim of service connection for rheumatoid 
arthritis without giving consideration to whether he was 
entitled to service connection for osteoarthritis.  Citing 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted 
that separate diagnoses did not always mean separate claims, 
and explained that the proper scope of a claim must be 
determined by the lay veteran's intent.  Here, the Veteran 
claimed service connection for arthritis - whether rheumatoid 
or osteoarthritis - in his June 2002 application for 
benefits.  Therefore, the Court held that the Veteran's claim 
should be considered as one for service connection for 
arthritis, regardless of type, and vacated the Board's 
February 2007 decision and remanded the matter for 
readjudication consistent with the instructions outlined in 
its memorandum decision.  In accordance with the Court's 
August 2009 memorandum decision and order, the Board has 
recharacterized the Veteran's claim as service connection for 
arthritis, to include rheumatoid and osteoarthritis.

The rating decision on appeal denied service connection for 
arthritis on a direct basis.  In January 2007 written 
argument the Veteran's representative noted that the Veteran 
had submitted evidence that he suffered from malaria 
proximate to his release from active duty, and asked that 
consideration be given "for a nexus to rheumatoid arthritis 
based on the debilitating effects associated with malaria."  
[Notably, service connection for malaria was also denied in 
the September 2002 rating decision, and although the Veteran 
disagreed with the decision in his January 2003 notice of 
disagreement, he did not perfect his appeal following the 
issuance of an April 2003 statement of the case in that 
matter.]  The Agency of Original Jurisdiction (AOJ) has not 
adjudicated the matter of secondary service connection for 
arthritis (which is a new and separate claim; see Harder v. 
Brown; 5 Vet. App. 183, 187 (1993).  Therefore, the Board 
does not have jurisdiction in this matter, and it is referred 
to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Arthritis (rheumatoid or osteoarthritis) was not manifested 
in service or in the Veteran's first postservice year; he 
does not have a current diagnosis of rheumatoid arthritis; 
his osteoarthritis is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for arthritis, to include rheumatoid and 
osteoarthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  While he did not receive 
complete notice prior to the initial rating decision, August 
2004 and November 2004 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield, 
supra.  Specifically, they explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  A March 2006 letter also informed him of 
disability rating and effective date criteria.  An October 
2006 supplemental statement of the case (SSOC) readjudicated 
the matter after the Veteran and his representative responded 
and further development was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination because it was not warranted.  Absent any 
competent (medical) evidence suggesting that the Veteran has 
a diagnosis of rheumatoid arthritis or that his 
osteoarthritis may be associated with his service, an 
examination to secure a medical nexus opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  
B.	Factual Background

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis relating to arthritis, including 
rheumatoid and/or osteoarthritis.  His October 1945 physical 
examination and February 1946 service separation examination 
reports note normal musculoskeletal examinations.

An August 1989 certification from the Veterans Memorial 
Medical Center in Quezon City states the Veteran was seen in 
their hospital on that date, and given the following 
diagnoses: multiple osteoarthritis, pneumonia, immature 
cataract in the left eye, and incipient cataract in the right 
eye.  

A June 2002 statement from E.C.D., Former Division Surgeon 
for the 109 Division 10 MD USAFFE, states, "[O]ne time, I 
treated [the Veteran] for Malaria and skin condition with the 
use of Cinchona Bark and Salvarsan injection."  He does not 
state he treated the Veteran for arthritis in service.

September 2002 to March 2004 private treatment records from 
the Community Health Care Center, Committee of German Doctors 
show that in February 2003, the Veteran complained of joint 
and back pain; musculoskeletal pain was assessed.  

A May 2006 affidavit from two acquaintances of the Veteran, 
M.B. and C.M.C., states that they recall that the Veteran was 
sick with malaria in service as he stayed with them for one 
month while recovering from his sickness.  They do not state 
that he was afflicted with arthritis in service.

In written statements, the Veteran asserts that he has had 
rheumatoid arthritis and osteoarthritis since service.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(one year for arthritis). 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question that must be addressed here, as in any 
claim seeking service connection, is whether the Veteran 
indeed has the disability for which service connection is 
sought, i.e., rheumatoid arthritis and/or osteoarthritis.  
The record reflects that the Veteran has been given diagnoses 
of osteoarthritis and musculoskeletal pain.  However, despite 
his statements that he has received treatment for rheumatoid 
arthritis in recent years, there is no competent (medical) 
evidence in the record of such diagnosis.  While the Veteran 
is competent to testify as to symptoms he experiences (such 
as pain in his joints and back), his statements that such 
symptoms represent rheumatoid arthritis that is related to 
his service are not competent evidence, as he is a layperson 
and lacks the training to opine regarding medical diagnosis 
and causation; these are questions medical in nature and not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In the absence 
of competent evidence of a current medical diagnosis of 
rheumatoid arthritis, service connection for such disability 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As was noted, the Veteran has been assessed as having 
musculoskeletal pain.  See February 2003 private treatment 
records from Community Health Care Center.  However, pain 
alone, without a diagnosed or underlying malady or condition, 
is not a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds, 
259 F.3d 1356 (Fed. Cir. 2001); see also Brammer, supra. 
 Accordingly, the Board need not consider whether the 
Veteran's musculoskeletal pain (in his joints and back) is 
related to his service.

The Veteran does have a current diagnosis of multiple 
osteoarthritis.  See August 1989 certification from the 
Veterans Memorial Medical Center.  What he must show to 
establish service connection for such disability is that it 
is related to his service.  Significantly, there is no 
evidence that osteoarthritis was manifested in service or in 
the first postservice year; consequently, service connection 
for that disability on the basis that it became manifest in 
service and persisted, or on a presumptive basis as a chronic 
disease under 38 U.S.C.A. § 1112, is not warranted.

There is also no competent (medical) evidence in the record 
that relates the Veteran's osteoarthritis to his active 
service.  See 38 C.F.R. § 3.303.  The August 1989 
certification from the Veterans Memorial Medical Center only 
notes the diagnosis of osteoarthritis; it does not suggest 
that the disability may be related to the Veteran's service.  
The only evidence in the record relating osteoarthritis to 
the his service are from the Veteran himself.  As explained 
above, he is a layperson and lacks the training to opine 
regarding medical etiology; therefore, his statements 
alleging nexus between his service and his osteoarthritis are 
not competent evidence.  See Espiritu, supra; see also 
Jandreau, supra.  Notably, a lengthy time interval between 
service and the first postservice clinical notation of 
osteoarthritis (more than 40 years) is, of itself, a factor 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In the absence of any competent evidence of a nexus between 
the Veteran's osteoarthritis and his service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for osteoarthritis must also 
be denied.


ORDER

Service connection for arthritis, to include rheumatoid and 
osteoarthritis, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


